Miller, Judge.
Acting pro se, Larry McKinney appeals from the denial of his out-of-time motion to correct an illegal sentence. McKinney complains that he was improperly sentenced as a recidivist and that he *296was not provided a list of witnesses prior to trial. However, as McKinney failed to raise these claims at the time he appealed his conviction (see generally McKinney v. State, 251 Ga. App. 896 (555 SE2d 468) (2001)), he has waived them. “[H]aving once invoked the appellate process, [McKinney] cannot now seek to raise issues which should have been raised in that appeal.” (Citations, punctuation and footnotes omitted.) Taylor v. State, 261 Ga. App. 248, 249 (1) (582 SE2d 209) (2003).
Decided August 21, 2003
Reconsideration dismissed September 19,2003.
Larry McKinney, pro se.
Denise D. Fachini, District Attorney, Cheri L. Nichols, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith, C. J., and Ruffin, R J., concur.